PER CURIAM.
Darrell W. Robinson appeals from the trial court's judgment entered upon a jury verdict finding him guilty of two counts of *122possession of a controlled substance. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Criminal Procedure 30.25(b).